--------------------------------------------------------------------------------

Exhibit 10.30


CHANGE OF CONTROL SEVERANCE AGREEMENT
 
THIS CHANGE OF CONTROL SEVERANCE AGREEMENT (the “Agreement”), effective this
17th day of September, 2019, by and between The Old Point National Bank of
Phoebus (the “Bank”) and Elizabeth T. Beale (“Employee”).
 
W I T N E S S E T H:
 
WHEREAS, Employee is a valuable employee of the Bank;
 
WHEREAS, the Bank wishes to encourage Employee to continue Employee’s career and
services with the Bank and to remain with the Bank during any potential change
of control of the Bank; and
 
WHEREAS, the Bank and Employee have agreed to enter into this Agreement to set
forth the terms on which Employee may be entitled to severance pay from the Bank
following a Change of Control (as defined below).
 
NOW, THEREFORE, it is hereby agreed by and between the parties hereto as
follows:
 
1.            Definitions.
 
(a)          “Cause” shall mean:
 
(i)          Employee’s misconduct in connection with the performance of
Employee’s duties;
 
(ii)         Employee’s misappropriation or embezzlement of funds or property of
the Bank or any affiliate;
 
(iii)        Employee’s fraud or dishonesty with respect to the Bank or any
affiliate;
 
(iv)        Employee’s conviction of, indictment for (or the procedural
equivalent), or entering of a guilty plea or plea of no contest with respect to
any felony or any misdemeanor involving moral turpitude; or
 
(v)      Employee’s breach of a material term of this Agreement, failure to
perform the  material duties and responsibilities of Employee's position or
violation in any material respect of any policy, code or standard of behavior
generally applicable to officers or employees of the Bank, after being advised
in writing of such breach or violation and being given a reasonable opportunity
and period (as determined by the Bank) to remedy such breach or violation (if
such breach or violation is deemed by the Bank to be capable of being remedied)
which period shall be not less than thirty (30) days;
 
(vi)        Employee’s material breach of any fiduciary duty owed to the Bank;
or



--------------------------------------------------------------------------------

(vii)      Employee’s engaging in conduct that, if it became known by any
regulatory or governmental agency or the public, would be or is reasonably
likely to result, in the good faith judgment of the Bank, in injury to the Bank,
monetarily or otherwise.
 
(b)          “Change of Control” shall mean the date any one of the following
events occurs after the effective date of this Agreement:
 
(i)         any one person, or more than one person acting as a group, acquires
ownership of stock of Old Point Financial Corporation (“Old Point”) that,
together with stock held by such person or group, constitutes more than fifty
percent (50%) of the total fair market value or total voting power of the stock
of Old Point. However, if any one person or group, is considered to own more
than fifty percent (50%) of the total fair market value or total voting power of
the stock of Old Point, the acquisition of additional stock by the same person
or group is not considered to cause a Change of Control. An increase in the
percentage of stock owned by any one person or group, as a result of a
transaction in which Old Point acquires its stock in exchange for property will
be treated as an acquisition of stock. This applies only when there is a
transfer of stock of Old Point (or issuance of stock of Old Point) and stock in
Old Point remains outstanding after the transaction.
 
(ii)        any one person, or more than one person acting as a group, acquires
(or has acquired during the twelve-month period ending on the date of the most
recent acquisition by such person or group) ownership of stock of Old Point
possessing thirty percent (30%) or more of the total voting power of the stock
of Old Point.
 
(iii)      a majority of members of Old Point’s Board of Directors is replaced
during any twelve-month period by directors whose appointment or election is not
endorsed by a majority of the members of Old Point’s Board of Directors prior to
the date of the appointment or election.
 
(iv)        any one person, or more than one person acting as a group, acquires
(or has acquired during the twelve-month period ending on the date of the most
recent acquisition by such person or group) assets from Old Point that have a
total gross fair market value equal to or more than forty percent (40%) of the
total gross fair market value of all of the assets of Old Point immediately
prior to such acquisition or acquisitions.  For this purpose, “gross fair market
value” shall mean the value of the assets of Old Point, or the value of the
assets being disposed of, determined without regard to any liabilities
associated with such assets. A transfer of assets by Old Point shall not be
treated as a Change of Control if the assets are transferred to: (A) a
shareholder of Old Point (immediately before the asset transfer) in exchange for
or with respect to its stock; (B) an entity, fifty percent (50%) or more of the
total value or voting power of which is owned, directly or indirectly, by Old
Point; (C) a person, or more than one person acting as a group, that owns,
directly or indirectly, fifty percent (50%) or more of the total value or voting
power of all the outstanding stock of Old Point; or (D) an entity, at least
fifty percent (50%) of the total value or voting power of which is owned,
directly or indirectly, by a person described in Section 1(b)(iv)(C) above.  A
person’s status is determined immediately after the transfer of the assets.  For
example, a transfer to a corporation in which Old Point has no ownership
interest before the transaction, but which is a majority-owned subsidiary of Old
Point after the transaction is not treated as a Change of Control.
 
2

--------------------------------------------------------------------------------

For purposes of Section 1(b)(ii) and (iii) above, if any one person or more than
one person acting as a group is considered to effectively control Old Point
(within the meaning of Section 1(b)(ii) or (iii) above), the acquisition of
additional control of Old Point by the same person or group is not considered to
cause a Change of Control.  For purposes of this Section 1, "more than one
person acting as a group" shall include the owners of a corporation that enters
into a merger, consolidation, purchase or acquisition of stock or assets, or
similar business transaction with Old Point. If a person, including an entity,
owns stock in both corporations that enter into a merger, consolidation,
purchase or acquisition of stock or assets, or similar transaction, such
shareholder is considered to be acting as a group with other shareholders in a
corporation only with respect to the ownership in that corporation prior to the
transaction giving rise to the change and not with respect to the ownership
interest in the other corporation. Persons will not be considered to be acting
as a group solely because they (I) purchase or own stock of the same corporation
at the same time, or as a result of the same public offering, or (II) purchase
assets of the same corporation at the same time.
 
(c)          “Good Reason” shall mean within twenty-four (24) months after a
Change of Control:
 
(i)          a material diminution in Employee’s authority, duties or
responsibilities; or
 
(ii)         the relocation of Employee to any other primary place of employment
more than fifty (50) miles from the Bank headquarters in Hampton, Virginia,
without Employee’s express written consent to such relocation; or


(iii)        a material breach of this Agreement by the Bank involving
Employee’s base salary.
 
Employee is required to provide notice to the Bank of the existence of a
condition described in Section 1(c) above within a sixty (60) day period of the
initial existence of the condition, and the Bank shall have thirty (30) days
after notice to remedy the condition without liability.  If not remedied by the
Bank, Employee shall have thirty (30) days after the end of such remedy period
to terminate employment for Good Reason.
 
(d)         “Incapacity” shall mean Employee is suffering a physical or mental
impairment that renders the Executive unable to perform the essential functions
of the Position, and such impairment exists for six months within any
twelve-month period, as determined by the Bank and in compliance with the
requirements of the Americans with Disabilities Act.
 
2.            Severance Payments and Other Matters Related to Termination within
Two (2) Years After a Change of Control.



3

--------------------------------------------------------------------------------

(a)          Without Cause or for Good Reason. If Employee’s employment is
involuntarily terminated without Cause (and other than due to Employee's death
or Incapacity) within two (2) years after a Change of Control shall have
occurred or if Employee resigns for Good Reason within two (2) years after a
Change of Control shall have occurred, then the Bank shall pay to Employee
(subject to any applicable payroll or other taxes required to be withheld), (i)
(A) any unpaid base salary for time worked through the date of termination
payable in a lump sum as soon as administratively feasible following
termination, but not later than thirty (30) days thereafter; (B) any annual
incentive compensation earned during the calendar year preceding the calendar
year of termination, but not yet paid as of the date of termination, payable on
the earlier of the thirtieth (30th) day after the date of termination, or when
otherwise due; and (C) any benefits or awards vested, due and owing pursuant to
the terms of any other plans, policies or programs, payable when otherwise due
(hereinafter subsections (a)(i)(A) – (C) collectively are referred to as the
“Accrued Obligations”) and (ii) subject to Employee’s signing, delivering and
not revoking the Release attached as Exhibit A, which Release must be signed,
delivered and not revoked within the time period set forth therein, the
following:
 
(A)      An amount equal to 1.5 times Employee’s base salary as in effect at the
time of termination, payable over a period of twelve (12) months in accordance
with the regular pay periods of Old Point (but not less frequently than monthly
and in equal installments) beginning on the first payroll following the date of
termination of employment, provided, however, that all payments otherwise due
during the first sixty (60) days following termination of employment shall be
accumulated and, if the Release requirements have been met, paid on the sixtieth
(60th) day following termination of employment.
 
(B)        An amount equal to 1.5 times the average annual bonus payable for the
five years preceding the calendar year in which the termination occurs (or the
average for the number of years the Agreement has been in effect if less than
five (5) years.)  If the Agreement was in effect and no bonus was paid for a
calendar year, then the amount to be used for that year in computing the average
shall be zero.  The bonus amount shall be payable over a period of twelve (12)
months in accordance with the regular pay periods of the Bank (but not less
frequently than monthly and in equal installments), payable in the same manner
and at the same time as the payments in Section 2(a)(A).
 
(C)        An amount equal to the product of Eighteen (18) times the monthly
rate of the Bank’s subsidy for coverage in its medical, dental and vision plans
for active employees (including any applicable coverage for spouses and
dependents) in effect on the date of termination, payable in a lump sum on the
sixtieth (60th) day following termination of employment.
 
(b)         Modified Cutback of Compensation Deemed to be Contingent on a Change
of Control.  If any benefits or payments are to be made under the terms of this
Agreement or any other agreement between Employee and Old Point or a subsidiary
following a transaction that constitutes a change in the ownership or effective
control of Old Point or in the ownership of a substantial portion of the assets
of Old Point such that the provisions of Section 280G of the Internal Revenue
Code of 1986, as amended, and any regulations thereunder (“Code Section 280G”)
or Section 4999 of the Internal Revenue Code and any regulations thereunder
could potentially apply to such compensation, then the following provisions
shall be applicable:


4

--------------------------------------------------------------------------------

(i)          In the event the independent accountants serving as auditors for
Old Point on the date of a change of control within the meaning of Code Section
280G (or any other accounting firm designated by Old Point) determine that some
or all of the payments or benefits scheduled under this Agreement, as well as
any other payments or benefits on such change of control, would be nondeductible
by Old Point or a subsidiary under Code Section 280G, then the payments
scheduled under this Agreement and all other agreements between Employee and Old
Point or a subsidiary will be reduced to one dollar less than the maximum amount
which may be paid without causing any such payment or benefit to be
nondeductible.  Any reduction of benefits or payments required to be made under
this Section 2(b)(i) shall be taken in the following order: first from cash
compensation and then from payments or benefits not payable in cash, in each
case in reverse order beginning with payments or benefits which are to be paid
the farthest in time from the date of determination.
 
(ii)        Notwithstanding the foregoing Section 2(b)(i), in the event the
independent accountants serving as auditors for Old Point on the date of a
change of control within the meaning of Code Section 280G (or any other
accounting firm designated by Old Point) determine that the net economic benefit
to Employee after payment of all income and excise taxes is greater without
giving effect to Section 2(b)(i) than Employee’s net economic benefit after a
reduction by reason of the application of Section 2(b)(i), then Section 2(b)(i)
shall be a nullity and without any force or effect.  Any decisions regarding the
requirement or implementation of the reductions to compensation described in
Section 2(b)(i) shall be made by the independent accountants serving as auditors
for Old Point on the date of a change of control within the meaning of Code
Section 280G (or any other accounting firm designated by Old Point), shall be
made at Old Point’s expense and shall be binding on the parties.
 
(c)        Other Terminations. If Employee’s employment is terminated for Cause
or due to Employee's death or Incapacity or if Employee voluntarily terminates
his employment other than for Good Reason, within two (2) years after a Change
of Control shall have occurred, this Agreement shall terminate without any
further obligation of the Bank to Employee other than the payment to Employee of
any unpaid base salary for the time worked through the date of termination as
soon as administratively feasible after termination but not later than thirty
(30) days thereafter and the payment of any benefits vested, due and owing
pursuant to the terms of any plans, policies or programs, payable when otherwise
due.
 
3.            Covenants.
 
(a)        Non-Competition. Notwithstanding the foregoing, all such payments and
benefits otherwise due under Section 2(a) shall cease to be paid, and the Bank
shall have no further obligation due with respect thereto, in the event Employee
engages in any conduct prohibited in this Section 3.  In exchange for this
Agreement and other valuable consideration, Employee agrees that Employee will
not engage in Competition for a period of twelve (12) months after Employee’s
employment with the Bank ceases for any reason, regardless of whether any
benefits are due under Section 2(a).  For purposes hereof, “Competition” means
Employee’s performing duties that are the same as or substantially similar to
those duties performed by Employee for the Bank during the last twelve (12)
months of Employee’s employment, as an officer, a director, an employee, a
partner or in any other capacity, within twenty-five (25) miles of the
headquarters of the Bank (or any Virginia headquarters of any successor) or any
branch office of the Bank (or any successor (as to its Virginia branches only)
as they are located as of the date Employee’s employment ceases, if those duties
are performed for a bank of other financial institution that provides products
or services that are the same as or substantially similar to, and competitive
with, any of the products or services provided by the Bank at the time
Employee’s employment ceases.


5

--------------------------------------------------------------------------------

(b)          Non-Piracy. In exchange for the benefits promised in this Agreement
and other valuable consideration, Employee agrees that for a period of twelve
(12) months after Employee’s employment ceases for any reason, Employee will
not, directly or indirectly, solicit, divert from the Bank or Old Point or do
business with any “Customer” of the Bank with whom Employee had “Material
Contact” during the last twelve (12) months of Employee’s employment or about
whom Employee obtained information while acting within the scope of his or her
employment during the last twelve (12) months of employment, if the purpose of
such solicitation, diversion or transaction is to provide products or services
that are the same as or substantially similar to those offered by the Bank at
the time Employee’s employment ceases.  “Material Contact” means that Employee
personally communicated with the Customer, either orally or in writing, for the
purpose of providing, offering to provide or assisting in providing products or
services of the Bank. “Customer” means any person or entity with whom the Bank
had a depository or other contractual relationship, pursuant to which the Bank
provided products or services during the last twelve (12) months of Employee’s
employment.
 
(c)          Non-Solicitation. In exchange for the benefits promised in this
Agreement and other valuable consideration, Employee agrees that for a period of
twelve (12) months after employment ceases, for any reason, Employee will not,
directly or indirectly, hire or solicit for hire or induce any person to
terminate his or her employment with the Bank, if the purpose is to compete with
the Bank.
 
(d)          Confidentiality. As an employee of the Bank, Employee will have
access to and may participate in the origination of non-public, proprietary and
confidential information relating to the Bank and/or its affiliates, and
Employee acknowledges a fiduciary duty owed to the Bank and its affiliates not
to disclose impermissibly any such information. Confidential information may
include, but is not limited to, trade secrets, customer lists and information,
internal corporate planning, methods of marketing and operation, and other data
or information of or concerning the Bank or its customers that is not generally
known to the public or generally in the banking industry. Employee agrees that
during employment and for a period of five (5) years following the cessation of
employment, Employee will not use or disclose to any third party any such
confidential information, either directly or indirectly, except as may be
authorized in writing specifically by the Bank; provided, however that to the
extent the information covered by this Section 8 is otherwise protected by the
law, such as “trade secrets,” as defined by the Virginia Uniform Trade Secrets
Act, or customer information protected by banking privacy laws, that information
shall not be disclosed or used for however long the legal protections applicable
to such information remain in effect.
 
Notwithstanding the foregoing, nothing in this Agreement is intended to prohibit
Employee from performing any duty or obligation that shall arise as a matter of
law or limit Employee’s right to communicate with a government agency, as
provided for, protected under or warranted by applicable law.  Specifically,
Employee shall continue to be under a duty to truthfully respond to any legal
and valid subpoena or other legal process.  In the event Employee is requested
to disclose confidential information by subpoena or other legal process or
lawful exercise of authority, Employee shall promptly provide the Bank with
notice of the same and cooperate with the Bank in the Bank's effort, at its sole
expense, to avoid disclosure.


6

--------------------------------------------------------------------------------

Federal law provides certain protections to individuals who disclose a trade
secret to their attorney, a court, or a government official in certain,
confidential circumstances.  Specifically, federal law provides that an
individual shall not be held criminally or civilly liable under any federal or
state trade secret law for the disclosure of a trade secret under either of the
following conditions:
 


•
Where the disclosure is made (A) in confidence to a federal, state or local
government official, either directly or indirectly, or to an attorney; and (B)
solely for the purpose of reporting or investigating a suspected violation of
law; or

 


•
Where the disclosure is made in a complaint or other document filed in a lawsuit
or other proceeding, if such filing is made under seal.

 
Federal law also provides that an individual who files a lawsuit for retaliation
by an employer for reporting a suspected violation of law may disclose the trade
secret to the attorney of the individual and use the trade secret information in
the court proceeding, if the individual (A) files any document containing the
trade secret under seal; and (B) does not disclose the trade secret, except
pursuant to court order.
 
(e)         Remedies. Employee acknowledges that the covenants set forth in
Section 3 of this Agreement are just, reasonable, and necessary to protect the
legitimate business interests of the Bank.  Employee further acknowledges that
if Employee breaches or threatens to breach any provision of Section 3, the
Bank’s remedies at law will be inadequate, and the Bank will be irreparably
harmed. Accordingly, the Bank shall be entitled to its attorney’s fees, costs
and an injunction, both preliminary and permanent, restraining Employee from
such breach or threatened breach, such injunctive relief not to preclude the
Bank from pursuing all available legal and equitable remedies.
 
4.          Documents. All documents, records, tapes and other media of any kind
or description relating to the business of the Bank or any of its affiliates
(the “Documents”), whether or not prepared by Employee, shall be the sole and
exclusive property of the Bank. The Documents (and any copies) shall be returned
to the Bank upon Employee’s termination of employment for any reason or at such
earlier time or times as the Board of Directors of the Bank or its designee may
specify.
 
5.           Severability. If any provision of this Agreement, or part thereof,
is determined to be unenforceable for any reason whatsoever, it shall be
severable from the remainder of this Agreement and shall not invalidate or
affect the other provisions of this Agreement, which shall remain in full force
and effect and shall be enforceable according to their terms. No covenant shall
be dependent upon any other covenant or provision herein, each of which stands
independently.


7

--------------------------------------------------------------------------------

6.           Governing Law/Venue. This Agreement shall be governed by and
construed in accordance with the laws of the Commonwealth of Virginia. The
parties further agree that venue in the event of any dispute shall be
exclusively in the Circuit Court of the City of Hampton, Virginia, or the
Norfolk federal court, at the sole option of the Bank, and Employee agrees not
to object to venue.
 
7.           Notices. All written notices required by this Agreement shall be
deemed given when delivered personally or sent by registered or certified mail,
return receipt requested, to the parties at their addresses set forth on the
signature page of this Agreement.  Each party may, from time to time, designate
a different address to which notices should be sent.
 
8.           Amendment. This Agreement may not be varied, altered, modified or
in any way amended except by an instrument in writing executed by the parties
hereto or their legal representatives.
 
9.           Binding Effect. This Agreement shall be binding upon Employee and
on the Bank, its successors and assigns, effective on the date first above
written subject to the approval by the Boards of Directors of the Bank. The Bank
will require any successor to all or substantially all of the business and/or
assets of the Bank to assume expressly and agree to perform this Agreement in
the same manner and to the same extent that the Bank would be required to
perform it if no such succession had taken place.  This Agreement shall be
freely assignable by the Bank.
 
10.         No Construction Against Any Party. This Agreement is the product of
informed negotiations between Employee and the Bank. If any part of this
Agreement is deemed to be unclear or ambiguous, it shall be construed as if it
were drafted jointly by all parties. Employee and the Bank agree that neither
party was in a superior bargaining position regarding the substantive terms of
this Agreement.
 
11.          Code Section 409A Compliance.
 
(a)        The intent of the parties is that payments and benefits under this
Agreement comply with Section 409A of the Internal Revenue Code of 1986, as
amended, and applicable guidance thereunder (“Code Section 409A”) or comply with
an exemption from the application of Code Section 409A and, accordingly, all
provisions of this Agreement shall be construed in a manner consistent with the
requirements for avoiding taxes or penalties under Code Section 409A.
 
(b)          Neither Employee nor the Bank shall take any action to accelerate
or delay the payment of any monies and/or provision of any benefits in any
matter which would not be in compliance with Code Section 409A.


8

--------------------------------------------------------------------------------

(c)         A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the form or timing of
payment of any amounts or benefits upon or following a termination of employment
unless such termination is also a “separation from service” (within the meaning
of Code Section 409A) and, for purposes of any such provision of this Agreement
under which (and to the extent) deferred compensation subject to Code Section
409A is paid, references to a “termination” or “termination of employment” or
like references shall mean separation from service. A “separation from service”
shall not occur under Code Section 409A unless such Employee has completely
severed Employee’s relationship with the Bank or Employee has permanently
decreased Employee’s services to twenty percent (20%) or less of the average
level of bona fide services over the immediately preceding thirty-six (36) month
period (or the full period if Employee has been providing services for less than
thirty-six (36) months). A leave of absence shall only trigger a termination of
employment that constitutes a separation from service at the time required under
Code Section 409A. If Employee is deemed on the date of separation from service
with the Bank to be a “specified employee”, within the meaning of that term
under Code Section 409A(a)(2)(B) and using the identification methodology
selected by the Bank from time to time, or if none, the default methodology,
then with regard to any payment or benefit that is required to be delayed in
compliance with Code Section 409A(a)(2)(B), such payment or benefit shall not be
made or provided prior to the earlier of (i) the expiration of the six-month
period measured from the date of Employee’s separation from service or (ii) the
date of Employee’s death. In the case of benefits required to be delayed under
Code Section 409A, however, Employee may pay the cost of benefit coverage, and
thereby obtain benefits, during such six-month delay period and then be
reimbursed by the Bank thereafter when delayed payments are made pursuant to the
next sentence. On the first day of the seventh month following the date of
Employee’s separation from service or, if earlier, on the date of Employee’s
death, all payments delayed pursuant to this Section 11(c) (whether they would
have otherwise been payable in a single sum or in installments in the absence of
such delay) shall be paid or reimbursed to Employee in a lump sum, and any
remaining payments and benefits due under this Agreement shall be paid or
provided in accordance with the normal payment dates specified for them herein.
If any cash payment is delayed under this Section 11(c), then interest shall be
paid on the amount delayed calculated at the prime rate reported in The Wall
Street Journal for the date of Employee’s termination to the date of payment.
 
(d)        With regard to any provision herein that provides for reimbursement
of expenses or in-kind benefits subject to Code Section 409A, except as
permitted by Code Section 409A, (i) the right to reimbursement or in-kind
benefits is not subject to liquidation or exchange for another benefit, and (ii)
the amount of expenses eligible for reimbursement, or in-kind benefits, provided
during any taxable year shall not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year,
provided that the foregoing clause (ii) shall not be violated with regard to
expenses reimbursed under any arrangement covered by Code Section 105(b) solely
because such expenses are subject to a limit related to the period the
arrangement is in effect. All reimbursements shall be reimbursed in accordance
with the Bank’s reimbursement policies but in no event later than the calendar
year following the calendar year in which the related expense is incurred.
 
(e)         If under this Agreement, an amount is to be paid in two or more
installments, for purposes of Code Section 409A, each installment shall be
treated as a separate payment. In the event any payment payable upon termination
of employment would be exempt from Code Section 409A under Treas. Reg. §
1.409A-1(b)(9)(iii) but for the amount of such payment, the determination of the
payments to Employee that are exempt under such provision shall be made by
applying the exemption to payments based on chronological order beginning with
the payments paid closest in time on or after such termination of employment.


9

--------------------------------------------------------------------------------

(f)          When, if ever, a payment under this Agreement specifies a payment
period with reference to a number of days (e.g., “payment shall be made within
ten (10) days following the date of termination”), the actual date of payment
within the specified period shall be within the sole discretion of the Bank.
 
(g)        Notwithstanding any of the provisions of this Agreement, the Bank
shall not be liable to Employee if any payment or benefit which is to be
provided pursuant to this Agreement and which is considered deferred
compensation subject to Code Section 409A otherwise fails to comply with, or be
exempt from, the requirements of Code Section 409A.
 
12.         Regulatory Limitation. Notwithstanding any other provision of this
Agreement, neither the Bank nor any affiliate shall be obligated to make, and
Employee shall have no right to receive, any payment, benefit or amount under
this Agreement that would violate any law, regulation or regulatory order
applicable to the Bank or the affiliate at the time such payment is due,
including without limitation, any regulation or order of the Federal Deposit
Insurance Corporation or the Board of Governors of the Federal Reserve System or
the Office of the Comptroller of the Currency.
 
13.          Entire Agreement. Except as otherwise provided herein, this
Agreement constitutes the entire agreement of the parties with respect to the
matters addressed herein and it supersedes all other prior agreements and
understandings, both written and oral, express or implied, with respect to the
subject matter of this Agreement. It is further specifically agreed and
acknowledged that, except as provided herein, Employee shall not be entitled to
severance payments or benefits under any severance or similar plan, program,
arrangement or agreement of or the Bank for any cessation of employment
occurring while this Agreement is in effect.
 
14.          Survivability. The provisions of Section 3 shall survive the
termination of this Agreement other than due to the expiration or non-renewal of
this Agreement.
 
15.          Title. The titles and sub-headings of each Section and Sub-Section
in the Agreement are for convenience only and should not be considered part of
the Agreement to aid in interpretation or construction.


10

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Bank has caused this Agreement to be executed by an
officer thereunto duly authorized, and Employee has signed this Agreement, all
effective as of the date first above written.


THE OLD POINT NATIONAL BANK OF PHOEBUS
Elizabeth T. Beale
       

By
   


   
Title
     



OLD POINT FINANCIAL CORPORATION


By
         

Title
         



11

--------------------------------------------------------------------------------

EXHIBIT A


RELEASE
 
For good and valuable consideration, the receipt of which is hereby
acknowledged, Elizabeth T. Beale (“Employee”), hereby irrevocably and
unconditionally releases, acquits, and forever discharges Old Point Financial
Corporation and The Old Point National Bank of Phoebus (collectively, “the
Bank”) and each of its agents, directors, members, affiliated entities,
officers, employees, former employees, attorneys, successors, predecessors,
parents, subsidiaries and all persons acting by, through, under or in concert
with any of them (collectively “Releasees”) from any and all charges,
complaints, claims, liabilities, grievances, obligations, promises, agreements,
controversies, damages, policies, actions, causes of action, suits, rights,
demands, costs, losses, debts and expenses of any nature whatsoever, known or
unknown, suspected or unsuspected, including, but not limited to, any rights
arising out of alleged violations or breaches of any contracts, express or
implied, or any tort, or any legal restrictions on the Bank right to terminate
employees, or any federal, state or other governmental statute, regulation, law
or ordinance, including without limitation  (1) Title VII of the Civil Rights
Act of 1964, as amended by the Civil Rights Act of 1991; (2) the Americans with
Disabilities Act; (3) 42 U.S.C. § 1981; (4) the federal Age Discrimination in
Employment Act (age discrimination); (5) the Older Workers Benefit Protection
Act; (6) the Equal Pay Act; (7) the Family and Medical Leave Act; and (8) the
Employee Retirement Income Security Act (“ERISA”) (“Claim” or “Claims”), which
Employee now has, owns or holds, or claims to have, own or hold, or which
Employee at any time heretofore had owned or held, or claimed to have owned or
held, against each or any of the Releasees at any time up to and including the
date of the execution of this Release.
 
Employee hereby acknowledges and agrees that the execution of this Release and
the cessation of Employee’s employment and all actions taken in connection
therewith are in compliance with the federal Age Discrimination in Employment
Act and the Older Workers Benefit Protection Act and that the releases set forth
above shall be applicable, without limitation, to any claims brought under these
Acts.  Employee further acknowledges and agrees that:
 
a.           The Release given by Employee is given solely in exchange for the
consideration set forth in Section 2 of the Change of Control Severance
Agreement by and between the Bank and Employee to which this Release was
initially attached and such consideration is in addition to anything of value
which Employee was entitled to receive prior to entering into this Release;
 
b.          By entering into this Release, Employee does not waive rights or
claims that may arise after the date this Release is executed;
 

c.           Employee has been advised to consult an attorney prior to entering
into this Release, and this provision of the Release satisfies the requirements
of the Older Workers Benefit Protection Act that Employee be so advised in
writing;
 
d.           Employee has been offered twenty-one (21) days [or forty-five (45)
days, as applicable] from receipt of this Release within which to consider
whether to sign this Release; and



--------------------------------------------------------------------------------

e.           For a period of seven (7) days following Employee’s execution of
this Release, Employee may revoke this Release and it shall not become effective
or enforceable until such seven (7) day period has expired.
 
This Release shall be binding upon the heirs and personal representatives of
Employee and shall inure to the benefit of the successors and assigns of the
Bank.



 
 
Date
Employee






--------------------------------------------------------------------------------